DETAILED ACTION
This office action follows a reply filed on February 22, 2022.  Claims 1 and 11 have been amended.  Claims 1-18 are currently pending and under examination.
The rejection over Hagiwara is withdrawn, as applicants have amended to limit the amount of inorganic particle (c) to a maximum of 3 wt%, which was not previously required by the claimed invention. 
The rejection over Lee in view of Stange and/or Sun is reapplied below based on the amended claims.
Upon further consideration, a new ground(s) of rejection over Waknine is proposed below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-9, 11-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Waknine (US 4,839,401).
Waknine teaches a light curable pit and fissure sealant comprising the following (col. 2, ll. 18-34):
40-70 wt% of the condensation product of bisphenol A and glycidyl methacrylate and 30-60 wt% triethylene glycol dimethacrylate, both of which meet applicants’ (a);

0.6-1.6 wt% UV absorber, which includes a benzotriazole stabilizer (col. 4, ll. 9-16), which meets applicants’ (e); 
0.1-0.4 wt% diethylaminoethylmethacrylate polymerization accelerator, 
0.05-0.30 wt%, preferably 0.1-0.3 wt% polymerization initiator, which is a visible light initiator (col. 3, ll. 13-21), which meets applicants’ (b); and 
0-7 wt% silica having a particle size of 0.01-0.05 microns (10-50 nm), which meets applicants’ (c). 
Waknine exemplifies the polymerizable monomers as being present in an amount of 95 wt%.  The minimum amount of polymerizable monomer is about 93 wt%, which can be calculated by subtracting the maximum amount of each component, other than the polymerizable monomers, described above from 100 wt%. 
Waknine teaches the amount of silica as 0-7 wt%, which overlaps with the claimed range of 0.1-3 wt%, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Waknine is prima facie obvious over instant claims 1-5, 8, 9, 11, 12, 14, 15, 17 and 18.
Waknine teaches the silica in an amount of 0-7 wt% and the titanium dioxide in an amount of 0.05-0.5 wt%, suggesting a weight ratio of silica to titanium dioxide of 0:1 to 140:1, which overlaps with the claimed range of 2-30:1, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.
As to claim 7, Waknine teaches the silica as having a particle size of 0.01-0.05 micron and the titanium dioxide as having a particle size of 0.2-0.7 microns, suggesting an average particle diameter ratio of 1:4 to 1:70.
As to claim 13, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 (II).
The compositions of Waknine contain the necessary and required components of the compositions taught and claimed by the instant invention; therefore, the compositions of Waknine are inherently capable of being suitable for stereolithography with lifting-mode vats, as claimed.
	
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9,456,963) in view of Stange (US 6,426,373) and/or Sun (US 2014/0131908), and further in view of Eckert (US 2017/0056298).
Lee teaches a dental base comprising the following (p. 4, ll. 31-45):
	(a) 40-60 wt% of a difunctional bisphenol A dimethacrylate;
	(b) 5-20 wt% of a multifunctional methacrylate;

	(d) about 0-15 wt% of at least one kind of a silica based fine particles having an average particle size of less than 200 nm and having coated methacrylate functionalized layers, which meets applicants’ (c);
	(e) about 0.2-5.0 wt% of a UV/Vis light-photo-polymerization initiator, which meets applicants’ (b); 
	(f) at least one colorant in an amount of less than about 0.5 wt% having a particle size of 600 nm (0.6 micron) or less (col. 9, ll. 10-27); and 
(g) at least one stabilizer.
For example, choosing a combination of 89.5 wt% polymerizable monomers (a)-(c), 1 wt% silica with a particle size of 100 nm, 0.5 wt% colorant with a particle size of 100 nm, and 5 wt% photoinitiator is clearly within the teachings of Lee, and this composition overlaps with the claimed ranges, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Lee teaches the possible colors for the colorant, but does not teach specific colorants thereof.
Stange teaches a photopolymerizable composition for dental materials comprising multifunctional urethane (meth)acrylate, polyfunctional acrylate, filler, photoinitiator and one color pigment, where the pigment is disclosed as advantageously titanium dioxide (Abstract and col. 6, ll. 20-23).  
Sun teaches light polymerizable dental compositions that can comprise fillers and pigments, where the pigments are specifically listed to include titanium dioxide (p. 4, [0034]-[0037]).
Therefore, choosing titanium dioxide as the pigment/colorant in Lee is prima facie obvious, as Lee does not particularly limit the colorant and Stange and Sun teach that titanium dioxide is a suitable colorant for use in photopolymerizable dental compositions.
The colorant of Lee in view of Stange and/or Sun meets applicants’ (d).
The ranges and particle sizes overlap with the claimed ranges, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Lee in view of Stange and/or Sun is prima facie obvious over instant claims 1-5 and 10-18.
As to claim 6, Lee suggests the silica in an amount of 0-15 wt% and the colorant in an amount of 0.5 wt% or less, suggesting a maximum mass ratio of Lee overlaps with the claimed range of inorganic particle to metal oxide, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05. 
As to claim 7, Lee suggests the silica as having a particle size of 200 nm or less and the colorant as having a particle size of 600 nm or less, suggesting a maximum particle size ratio of silica to colorant of 1:3.  Therefore, it can be seen that the ratio of particle size of silica to colorant in Lee overlaps with the claimed range of particle size of inorganic particle to metal oxide, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05. 
As to claims 8 and 9, Lee teaches the inclusion of a stabilizer, teaching that the stabilizers “include, but are not limited to”, 4-methoxyphenol, butylated hydroxytoluene (2,6-di-t-butyl-4-methylphenol), phenothiazine, bistridecylthiodipropionate, and hindered amines (col. 9, ll. 38-43).
Lee does not teach or suggest the claimed UV absorber or benzotriazole.
Eckert teaches dental compositions can be used in stereolithography, including photopolymerizable compositions, teaching suitable stabilizers to include butylated hydroxytoluene, benzotriazoles, phenothiazine and hindered amine light stabilizers (p. 16, [0244]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used benzotriazole UV absorbers as the stabilizer in Lee, as Lee does not particularly limit the type of stabilizers that can Eckert teaches that benzotriazoles are suitable stabilizers for use in polymerizable dental compositions.
Lee in view of Stange and/or Sun and further in view of Eckert is prima facie obvious over instant claims 8 and 9.

Response to Arguments
The rejection over Hagiwara was withdrawn, as a minimum of 5 wt% silica was required in Hagiwara; however, applicants have amended to limit the amount of inorganic filler to up to 3 wt%.
However, applicant's arguments over Lee, filed February 22, 2022, have been fully considered but they are not persuasive.
Applicants argue unexpected results to overcome the rejection over Lee in view of Stange/Sun, arguing that the technical effects of the claimed invention include improved shape accuracy and dimensional error, which is not taught or suggested by the teachings of Lee, pointing to Comparative Example 3.
Firstly, Comparative Example 3 gives a shape accuracy of 0.89%.  The instant specification discloses “…a shape accuracy of 1.0% or less shows good shape accuracy, and can produce crowns and bridges having good conformity when fabricated into such applications.”  See instant specification, p. 21.
Secondly, in order to show unexpected results, the showing must be commensurate in scope with the claimed invention.
Applicants exemplify a very specific photopolymerizable composition, comprising 1.5-2.0 wt% silica (16-40 nm) and 0.15-0.5 wt% titanium dioxide (0.5 any inorganic filler (5-200 nm) and 0.01-10 wt% of any metal oxide (0.1-10 micron).
Applicants have only shown in Comparative Example 3 that this specific composition is still good, versus preferred, if titanium dioxide is used with a particle size of 0.02 micron.
Applicants showing is not sufficient to overcome the rejection of Lee in view of Stange/Sun, as the examples do not show criticality of the claimed ranges of particle size or amount.
See MPEP 716.02(d) II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Conclusion
Applicant's amendment limiting the amount of inorganic filler to a maximum of 3 wt% necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766